UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6502


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND GARFIELD BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00442-JFM-4; 1:13-cv-03804-JFM)


Submitted:   September 12, 2014          Decided:   September 22, 2014


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Garfield Butler, Appellant Pro Se. Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond Garfield Butler seeks to appeal the district

court’s    order    denying    relief         on    his   28   U.S.C.    § 2255     (2012)

motion and his motion to alter or amend judgment under Fed. R.

Civ. P. 59(e).          The orders are not appealable unless a circuit

justice    or    judge   issues     a       certificate     of      appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.     Cockrell,       537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Butler has not made the requisite showing.                         Accordingly, we

deny    Butler’s    motion    for       a    certificate       of    appealability       and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal    contentions         are    adequately       presented      in   the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3